Case 1:20-mj-03906-CMM Document 9 Entered on FLSD Docket 01/15/2021 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 20-mj-3906-MCALILEY


  UNITED STATES OF AMERICA,

                Plaintiff,

  v.

  DOMINIC ISRAEL POPE,

                Defendant.

  ______________________________/


                                     DETENTION ORDER

         Pursuant to 18 U.S.C. § 3142(f), on January 15, 2021, a hearing was held to

  determine whether defendant DOMINIC ISRAEL POPE should be detained prior to

  trial. Having considered the factors enumerated in 18 U.S.C. § 3142(g), this Court finds

  that no condition or combination of conditions will reasonably assure the appearance of

  the defendant as required and the safety of any other person and the community.

  Therefore, it is hereby ordered that the defendant DOMINIC ISRAEL POPE be

  detained prior to trial and until the conclusion thereof.

         In accordance with the provisions of 18 U.S.C. § 3142(i), the Court hereby

  makes the following findings of fact and statement of reasons for the detention:

         1.      The defendant is charged by criminal complaint, in the Southern District

  of Florida, with conspiracy to commit carjacking in violation of Title 18, United States

  Code, Section 371, carjacking in violation of Title 18, United States Code, Sections
Case 1:20-mj-03906-CMM Document 9 Entered on FLSD Docket 01/15/2021 Page 2 of 4




  2119(1) and (2) and brandishing a firearm in furtherance of a crime of violence in

  violation of Title 18, United States Code, Section 924(c)(1)(A)(ii). Therefore, the

  defendant is charged with a crime of violence, resulting in a rebuttable presumption that

  no condition or combination of conditions will reasonably assure the appearance of the

  defendant at all future court proceedings and the safety of any other person and the

  community. Title 18, United States Code, Section 3142(e) and (f).

         2.     The weight of the evidence against the defendant is substantial. The

  government has proffered that on June 6, 2020, the defendant participated in two

  carjackings. In the first carjacking, the defendant pointed a rifle at the victim. It was later

  determined that the rifle was not real. Later the same morning, the defendant

  participated in a second carjacking where he took the victim’s firearm and struck the

  victim in the head. On June 8, 2020, the defendant participated in a third carjacking

  where he pointed a firearm and struck the victim in the head. In a statement, a

  coconspirator told law enforcement officers that he had driven the defendant to these

  locations to carry out the carjackings and that the defendant had used a fake firearm in

  the first two carjackings, but had used a real firearm in the third carjacking.

         3.     The pertinent history and characteristics of the defendant support pretrial

  detention. The defendant was born on June 19, 1999 in Trinidad and is a citizen of

  Trinidad and Tobago. The defendant’s parents and five siblings reside in Trinidad. The

  defendant arrived in the United States on a non-immigrant visa on November 27, 2019

  and has overstayed his visa. The defendant has an immigration hold. Title 18, United

  States Code, Section 3142(g)(3)(A).

                                                2
Case 1:20-mj-03906-CMM Document 9 Entered on FLSD Docket 01/15/2021 Page 3 of 4




         4.     The undersigned believes that the defendant would not appear if released

  on bond. The defendant is a citizen of Trinidad and Tobago, has strong family ties to

  that country and has overstayed his visa. The Court specifically finds, by a

  preponderance of the evidence, that there are no conditions or combination of

  conditions which reasonably will assure the defendant's appearance as required.

         5.     The undersigned believes that the defendant constitutes a danger to

  persons in the community. The defendant participated in three carjackings in a short

  period of time, the defendant pointed a firearm at victims and in two instances struck

  the victims in the head and would likely continue to engage in violent activities if

  released on bond. The Court specifically finds by clear and convincing evidence, there

  are no conditions or combinations of conditions which will reasonably assure the safety

  of other persons and the community.

         The Court hereby directs:

                (a) That the defendant be committed to the custody of the Attorney

  General for confinement in a corrections facility separate, to the extent practical, from

  persons awaiting or serving sentences or being held in custody pending appeal;

                (b) That the defendant be afforded reasonable opportunity for private

  consultation with counsel; and

                (c) That, on order of a court of the United States or on request of an

  attorney for the Government, the person in charge of the corrections facility in which the




                                               3
Case 1:20-mj-03906-CMM Document 9 Entered on FLSD Docket 01/15/2021 Page 4 of 4




  defendant is confined deliver the defendant to a United States Marshal for the purpose

  of an appearance in connection with a court proceeding.

          DONE AND ORDERED at Miami, Florida, this 15th day of January, 2021.



                                   ______________________________________
                                   JOHN J. O'SULLIVAN
                                   CHIEF UNITED STATES MAGISTRATE JUDGE




                                             4
